The motion for rehearing is predicated largely upon the testimony given by appellant upon the trial, and we are referred in the motion to the statement of facts, line and page. All of this evidence was before the jury and it was for them to determine its credibility and weight. However, we have again examined the statement of facts. The evidence before the jury amply supports the verdict carrying the death penalty.
As we understand it the complaint in the only bill of exception in the record is because the prosecuting attorney in his argument referred to appellant as an "ex-convict." It was appellant's version of the case that deceased had learned that he was an escaped convict and was threatening to report him to the officers unless he complied with her demand for money. This was his defense, put into the case by himself. If it is appellant's position that the court should have limited this evidence to the question of appellant's credibility, then unquestionably the court would have committed an error against appellant had such instruction been given. The prosecuting officer had a right to discuss this matter, as any other evidence in the record. The court properly limited the evidence as to appellant's prior conviction for theft.
The motion for rehearing is overruled.